DETAILED ACTION
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0094906, filed on 08/05/2019.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "the same shaft as the rotating member" in line 6. There is insufficient antecedent basis for this limitation in the claim.  
	b. Claims 2-11 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.


Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6. 	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fikfak (US Patent Publication 2016/0081306).
	a. Regarding claim 1, Fikfak discloses a lead line adjusting device for a companion animal comprising a cover part 1, 8 [a lower part 1 of a housing; an upper part 8 of the housing] configured to include a plurality of locking means [locking parts 5 c of the snap element 5 engage with the external lock 9 [0013]]; a rotating member around which a lead line is wound [a mechanism arranged in a pet leash and allowing automatic locking of extraction of a rope and its stopping when the rope unwinds too rapidly [0001]; A rope/band is wound around the rotary element and ends at the bottom of the rotary element around a bulge of the central shaft on the rotary element formed by the assembled parts 2, 3 of the rotary elemen [0013]]; a plurality of latches 6a configured to be coupled to one side surface of rotating member 6 and opened so as to be caught by a portion of the plurality of locking means while rotating about the same shaft as the rotating member [The end 5 b of the snap element 5 engages with a projection 6 a of the central transmission element 6, whereas locking parts 5 c of the snap element 5 engage with the external lock 9 provided on the inner circumferential side with teeth 9 a [0013]] when a force greater than or equal to a predetermined reference is applied to the lead line [The force needed to act upon the locking parts 5 c of the snap elements is defined by the strength of the spring element 7 (which can be replaced by a wire spring or elastic), distribution of weight of the snap elements and proximity of the locking parts 5 c of the snap elements 5 to the external lock 9. These parameters are selected in relation to the needs of the device, wherein the most important parameters are a dog's weight and the rope length. The number of the snap elements (which may range from 1 to 6) is adapted to the forces that act on the mechanism of the invention and emanate especially from the weight of a dog/animal and the capacity limitation of the interior of the device [0015]]; and a spiral spring 7 configured to apply a rotational force so that the lead line is wound around the rotating member [spring element 7 (which can be replaced by a wire spring) [0015]].
 7 [spring element 7 (which can be replaced by a wire spring) [0015]] greater than or equal to the predetermined reference is applied to the lead line and a case in which a force for unwinding the lead line greater than or equal to the predetermined reference [The force needed to act upon the locking parts 5 c of the snap elements is defined by the strength of the spring element 7 (which can be replaced by a wire spring or elastic), distribution of weight of the snap elements and proximity of the locking parts 5 c of the snap elements 5 to the external lock 9. These parameters are selected in relation to the needs of the device, wherein the most important parameters are a dog's weight and the rope length. The number of the snap elements (which may range from 1 to 6) is adapted to the forces that act on the mechanism of the invention and emanate especially from the weight of a dog/animal and the capacity limitation of the interior of the device [0015]] is applied to the lead line [a mechanism arranged in a pet leash and allowing automatic locking of extraction of a rope and its stopping when the rope unwinds too rapidly [0001]].
	c. Regarding claim 3, Fikfak discloses the lead line adjusting device for a companion animal as claimed in claim 2, wherein when the force greater than or equal to the predetermined reference is applied to the lead line, a centrifugal force is generated while the rotating member rotates, and the plurality of latches are opened in response to the generated centrifugal force [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]]. 
	d. Regarding claim 4, Fikfak discloses the lead line adjusting device for a companion animal as claimed in claim 3, wherein one end of each of the plurality of latches is coupled to the rotating member through pins 3a so that each of the plurality of latches is movable [a recess 5 a of the snap element 5 is put onto a projection 3 a of the upper part 3 of the rotary element [0013]], and when the force greater [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]].  
	e. Regarding claim 5, Fikfak discloses the lead line adjusting device for a companion animal as claimed in claim 4, wherein when a portion of the other ends of the plurality of latches is caught by a portion of the plurality of locking means, while the other ends of the plurality of latches move in the direction corresponding to the generated centrifugal force, the rotating member stops rotation in a rotation direction corresponding to the force greater than or equal to the predetermined reference [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]]. 
	f. Regarding claim 6, Fikfak discloses the lead line adjusting device for a companion animal as claimed in claim 5, wherein the other portion of the other ends of the plurality of latches is not caught by the plurality of locking means such that the rotating member is rotatable in a direction opposite to the rotation direction [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]]. 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fikfak (US Patent Publication 2016/0081306) in view of Baerwald et al. (US Patent Publication 2014/0263799).  
a. Regarding claim 7, Fikfak discloses the lead line adjusting device for a companion animal as claimed in claim 6. Fikfak does not specifically teach an elastic member configured to gather the plurality of opened latches, wherein when the rotating member stops the rotation in the rotation direction and then rotates in the direction opposite to the rotation direction, the plurality of latches are gathered by the elastic member. Baerwald teaches elastic member 74 configured to gather the plurality of opened latches 72 wherein when the rotating member 52 stops the rotation in the rotation direction and then rotates in the direction opposite to the rotation direction, the plurality of latches 72 are gathered by elastic member 74 [lock members 72 of the centrifugal/inertial brake mechanism 64 are pivotally positioned on the spool plate 52 by pivots 80, and are biased by the lock member springs 74 to a first unlocked position shown in FIG. 13, wherein the distal lock ends 76 is pivoted inwardly, and movable to a second locked position shown in FIG. 14 where the distal lock ends 76 are pivoted outwardly where they impinges on catches 110 with ends 120 formed in the cavity 100 of the case portion 12 to prevent further rotation of the spool plate 52 and the attached spool assembly 50 [0028]] for the purpose of providing a lead line retractor mechanism that is small in size, simple in construction, lightweight, and reliable in operation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Fikfak to include an elastic member configured to gather the plurality of opened latches, wherein when the rotating member stops the rotation in the rotation direction and then rotates in the direction opposite to the rotation direction, the plurality of latches are 
	b. Regarding claim 8, Fikfak in view of Baerwald teaches (references to Baerwald) the lead line adjusting device for a companion animal as claimed in claim 7 wherein when the plurality of latches 72 are gathered by elastic member 74 rotating member 52 is freely rotatable in the rotation direction and the opposite direction [lock members 72 of the centrifugal/inertial brake mechanism 64 are pivotally positioned on the spool plate 52 by pivots 80, and are biased by the lock member springs 74 to a first unlocked position shown in FIG. 13, wherein the distal lock ends 76 is pivoted inwardly, and movable to a second locked position shown in FIG. 14 where the distal lock ends 76 are pivoted outwardly where they impinges on catches 110 with ends 120 formed in the cavity 100 of the case portion 12 to prevent further rotation of the spool plate 52 and the attached spool assembly 50 [0028]]. 
c. Regarding claim 9, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 8 wherein the rotation direction includes one of a first rotation direction in which the rotational force by the spiral spring greater than or equal to the predetermined reference is applied to the lead line and the lead line is wound around the rotating member, and a second rotation direction in which the force for unwinding the lead line greater than or equal to the predetermined reference is applied to the lead line [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]] and the lead line is unwound from the rotating member [a mechanism arranged in a pet leash and allowing automatic locking of extraction of a rope and its stopping when the rope unwinds too rapidly [0001]].
d. Regarding claim 10, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 9 wherein the plurality of latches 6a include a first latch which is caught by one of the plurality of locking means when the rotating member rotates in [locking parts 5 c of the snap element 5 engage with the external lock 9 [0013]] when the rotating member rotates in the second rotation direction [On the upper part 3 of the rotary element snap elements 5 are arranged pivotably movably around the central transmission element 6 with spring elements 7, such that a recess 5 a of the snap element 5 is put onto a projection 3 a of the upper part 3 of the rotary element. The end 5 b of the snap element 5 engages with a projection 6 a of the central transmission element 6, whereas locking parts 5 c of the snap element 5 engage with the external lock 9 provided on the inner circumferential side with teeth 9 a. At normal speed of the rope/band, the locking parts 5 c of the snap elements 5 slide along the inner edge of the lock 9, whereas, at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]].
e. Regarding claim 11, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 10 wherein the first latch and the second latch 6a are disposed to move away from each other and when any one of the first latch and the second latch is caught by one of the plurality of locking means [locking parts 5 c of the snap element 5 engage with the external lock 9 [0013]] the other of the first latch and the second latch is not caught by the plurality of locking means [On the upper part 3 of the rotary element snap elements 5 are arranged pivotably movably around the central transmission element 6 with spring elements 7, such that a recess 5 a of the snap element 5 is put onto a projection 3 a of the upper part 3 of the rotary element. The end 5 b of the snap element 5 engages with a projection 6 a of the central transmission element 6, whereas locking parts 5 c of the snap element 5 engage with the external lock 9 provided on the inner circumferential side with teeth 9 a. At normal speed of the rope/band, the locking parts 5 c of the snap elements 5 slide along the inner edge of the lock 9, whereas, at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643